Title: [Diary entry: 21 November 1787]
From: Washington, George
To: 

Wednesday 21st. Thermometer at 51 in the Morning—51 at Noon And 46 at Night. A great deal of rain fell in the Night. Cloudy morning but clear afterwards. Wind at No. West all day but neither very hard, nor cold. Messrs. Morris’s, & Doctr. Ruston went away after Breakfast. With the first two I rid a few miles and then visited my plantations at Frenchs, Dogue run & Muddy hole on my return. At the first, the Ferry Plows were aiding those of the Plantatn., their own grd. being too wet and the other hands were assisting the Muddy hole people in digging Potatoes. The rest of French’s hands were filling up gullies before the Plows. At Dogue run 4 plows were at work. The other hands were fillg. up gullies. At Muddy hole the Plows (three) only finished breaking up No. 4 last night, instead of doing it the eveng. before, as I expected. And began this morning to plow No. 3. The other hands with those from the Ferry were about the Potatoes. In the Neck, finished breaking up field No. 4.